Name: Commission Regulation (EEC) No 373/89 of 14 February 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 2. 89 Official Journal of the European Communities No L 44/5 COMMISSION REGULATION (EEC) No 373/89 of 14 February 1989 establishing unit values for the determination of die customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1 577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 17 February 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1989. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6.-1981 , p. 26. (2) OJ No L 355, 17 . 12 . 1987, p. 19 . No L 44/6 Official Journal of the European Communities 16. 2. 89 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 26,50 1 158 215,01 55,28 188,13 4 609 20,70 40 309 62,42 16,94 1.20 0702 00 10 0702 00 90 Tomatoes 59,51 2 602 482^1 124,17 422,53 10 353 46,50 90 531 140,20 38,04 1.30 0703 10 19 Onions (other than sets) 12,61 551 10234 2631 89,54 2194 9,85 19 186 29,71 8,06 1.40 0703 20 00 Garlic 174,08 7 611 1 412,49 363,19 1 235,89 30 283 136,03 264 800 410,09 111,29 1.50 ex 0703 90 00 Leeks 33,95 1484 275,54 70,85 241,09 5 907 26,53 51 655 79,99 21,70 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 42,33 1 851 343,52 88,32 300,57 7 364 33,08 64 399 99,73 27,06 1.90. ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 122,33 5 384 992,58 255,22 868,48 21 280 95,59 186 079 288,17 78,20 1.100 ex 0704 90 90 Chinese cabbage 32,00 1 399 259,71 66,78 227,24 5568 25,01 48 688 75,40 20,46 1.110 0705 11 10 Cabbage lettuce (head lettuce) 82,13 3 591 666,43 17136 583,11 14 287 64,18 124 936 193,48 52,50 0705 1 1 90 1.120 ex 0705 29 00 Endives 39,82 1 741 323,10 83,08 282,71 6 927 31,11 60 573 93,80 25,45 1.130 ex 0706 10 00 Carrots 21,56 937 170,68 44,80 151,01 3 583 16,69 33 191 50,50 1433 1.140 ex 0706 90 90 Radishes 110,65 4 837 897,80 230,85 785,55 19 248 86,46 168 311 260,66 70,73 1.150 0707 00 1 1 0707 00 19 Cucumbers 132,67 5 800 1 076,48 276,79 941,89 23 079 103,67 201 808 312,53 84,81 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 18335 8016 1 487,75 382,54 1 301,74 31 896 143,28 278 908 431,94 117,22 1.170 0708 20 10 Beans (Vigna sppv Pbaseolus 228,69 9 998 1 855,60 477,13 1 623,60 39 782 178,70 347 869 538,73 146,20 0708 20 90 spp.) \\ \ \ \ \ 1.180 ex 0708 90 00 Broad beans 58,25 2 547 472,67 121,53 413,58 10 133 45,52 88 612 137,23 37,24 1.190 0709 10 00 Globe artichokes 102,79 4 494 834,08 214,46 729,80 17 882 80,32 156 366 242,16 65,71 1.200 Asparagus : Il\\ Il\\ lill 1.200.1 ex 0709 20 00   green 674,94 29 509 5 476,45 1 408,16 4 791,75 117411 527,41 1 026 669 1 589,98 431,49 1.200.2 ex 0709 20 00 i  other 185,53 8 111 1 505,43 387,09 1 317,21 32 275 144,98 282 223 437,07 118,61 1.210 0709 30 00 Aubergines (egg-plants) 150,66 6 587 1 222,44 31432 1 069,60 26 208 117,72 229 171 354,91 96,31 1.220 ex 0709 40 00 Celery stalks and leaves 44,05 1 926 357,45 91,91 312,76 7 663 34,42 67 011 103,78 28,16 1.230 0709 51 30 Chantarelles 660,65 28 685 5 250,36 1 368,47 4 657,88 110 953 510,76 1 022 231 1 542,93 43730 1.240 0709 60 10 Sweet peppers 80,69 3 528 654,77 16836 572^1 14 038 63,05 122 751 190,10 51,59 1.250 0709 90 50 Fennel 28,94 1 265 234,84 6038 205,47 5 034 22,61 44 025 68,18 18,50 1.260 0709 90 70 Courgettes 82,77 3 619 671,65 172,70 587,67 14 399 64,68 125 914 195,00 52^1 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 81,99 3 573 658,40 17036 582,01 14 177 63,82 125 542 192,34 53,17 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 71,58 3 124 57739 149,21 508,93 12 383 55,77 109 540 168,40 45,76 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 35,41 1 548 28735 73,88 251,42 6 160 27,67 53 869 83,42 22,64 2.30 ex 0804 30 00 Pineapples, fresh 50,66 2 215 411,07 105,69 359,67 8 813 39,58 77 064 119,34 3238 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 195,43 8 544 1 585,70 407,73 1 387,45 33 996 152,71 297 272 46038 124^93 2.50 ex 0804 50 00 Guavas and mangoes, fresh 155,62 6 804 1 262,71 324,68 1 104,84 27 071 121,60 236 721 366,60 99,48 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi ­ sanguines 39,62 1 732 321,47 82,66 281,28 6 892 30,96 60 267 93,33 2532 16. 2. 89 Official Journal of the European Communities No L 44/7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit FI £ 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 33,10 1 447 268,59 69,06 235,01 5 758 25,86 50 353 77,98 21,16 2.603 080510 19 0805 10 29 080510 39 0805 10 49  Others 21,73 948 17534 4531 154,55 3 760 16,93 33 265 51,13 13,89 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1 2.70.2 2.70.3 2.70.4 2.80 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10  Clementines  Monreales and Satsumas  Mandarins and Wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh 49,91 38,11 7131 65,51 36,34 2 182 1 666 3 113 2 864 1 588 405,01 30923 56829 531,57 294,86 104,14 79,51 148,47 136,68 75,81 35437 27036 503,48 465,11 258,00 8 683 6 629 1 1 890 1 1 396 6321 39,00 29,78 5537 51,19 2839 75 928 57 971 110 122 99 654 55 278 117,58 89,77 167,62 154,33 85,60 31,91 24,36 46,11 41,88 2323 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 137,40 6 007 1 114,89 286,67 97530 23 902 10737 209 009 323,69 87,84 250 l.I Grapefruit, fresh : IIllIIIIIlllIlll 2.90.1 ex 0805 40 00  white 35,95 1 572 291,73 75,01 25526 6 254 28,09 54 691 84,69 22,98 2.90.2 ex 0805 40 00  pink 53,75 2 350 436,14 112,14 381,61 9 350 42,00 81 763 126,62 34,36 '2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 201,67 8 817 1 63636 420,75 1 431,77 35 082 157,59 306 768 475,08 128,92 2.110 080710 10 Water-melons 13,01 565 103,78 26,98 91,95 2192 10,05 , 20 118 30,42 8,53 2.120 Melons (other than water ­ melons) I \ I \ 2.120.1 ex 080710 90  Amarillo, Cuper, Honey . Dew, Onteniente, Piel de Sapo, Rochet, Tendral 84,44 3 692 685,19 176,18 599,52 14 690 65,98 128 453 198,93 53,98 2.1202 ex 080710 90  Other 180,95 7 911 1 468,25 377,53 1 284,68 31 478 141,40 275 253 " 426,28 115,68 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 47,98 2 098 38936 100,11 340,68 8 347 37,49 72 993 113,04 30,67 2.140 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Pears (other than the Nashi variety (Pyrus Pyrifolia)) 85,54 3 740 694,09 178,47 6073 1 14 881 66,84 130 122 201,51 54,68 2.150 0809 10 00 Apricots &gt; 163,41 7 144 1 325,90 340,93 1 160,13 28 426 127,69 248 566 384,95 104,46 2.160 0809 20 10 0809 20 90 Cherries 14233 6 213 1 148,11 296,70 1 011,97 24 623 110,90 217 814 334,85 90,99 2.170 ex 0809 30 00 Peaches 153,60 6 716 1 24636 320,47 1 090,53 26 721 120,03 233 656 361,85 9820 2.180 ex 0809 30 00 Nectarines 10438 4 563 846,96 217,78 741,07 18 158 81,56 158 780 245,90 66,73 2.190 0809 40 11 0809 40 19 Plums 136,03 5 947 1 103,77 283,81 965,77 23 664 10630 206 924 320,46 86,96 2.200 081010 10 081010 90 Strawberries 398,58 17 426 3 234,06 831,57 2 829,72 69 336 311,46 606 289 938,95 254,81 2210 0810 40 30 Fruit of the species Vacci ­ nium myrtillus 193,15 8 445 1 567,23 402,98 1 37128 33 600 150,93 293 809 455,01 123,48 2220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 146,59 6 409 1 189,46 305,84 1 040,75 25 501 114,55 222 989 345,34 93,71 2.230 ex 0810 90 90 Pomegranates 64,94 2 834 523,88 135,38 461,76 11 235 50,60 99 388 152,79 41,52 2.240 ex 0810 90 90 Khakis 11821 5 168 959,17 246,63 83925 20 564 9237 179 817 278,48 75,57 2.250 ex 0810 90 90 Lychees 26624 11 640 2 16027 555,47 1 890,17 46 314 208,04 404 985 627,19 17020